Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 31, 2018

                                            No. 04-18-00126-CV

                        IN RE NEWPORT CLASSIC HOMES, L.P. L.L.C.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez (not participating)
                 Luz Elena D. Chapa (not participating)
                 Irene Rios, Justice

        A majority of the participating en banc court granted relator Newport Classic Homes,
L.P., L.L.C.’s motion for en banc reconsideration and thereafter, on October 10, 2018, rendered
an opinion and order. On October 25, 2018, real party in interest Raul Lagunes filed “Real Party
in Interest’s Motion for Extension of Time to File Motion for Rehearing,” which we interpret as
a motion for extension of time to file a motion for en banc reconsideration. After review, we
GRANT the motion for extension of time and ORDER real party in interest Raul Lagunes to file
any motion for en banc reconsideration in this court on or before November 8, 2018. We
advise the real party in interest that no further extensions of time to file a motion for en
banc reconsideration will be granted absent written proof of extraordinary circumstances.

           It is so ORDERED on October 31, 2018.



                                                            _________________________________
                                                            Marialyn Barnard, Justice




1
 This proceeding arises out of Cause No. 2014-CI-02113, styled Rafael Lagunes v. Newport Classic Homes, L.P.,
L.L.C., pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court